Citation Nr: 0809406	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-12 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for irritable bowel 
syndrome (IBS) and gastritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from August 1978 to 
August 1981.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

In November 2004, the veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record.

In August 2005, the veteran's claim was remanded to the RO 
for further evidentiary development.


FINDING OF FACT

The competent and objective medical evidence of record 
preponderates against a finding that any currently diagnosed 
IBS and gastritis is related to the veteran's period of 
active military service.


CONCLUSION OF LAW

Irritable bowel syndrome and gastritis were not incurred in 
or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5103-5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the May 2006 
supplemental statement of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  Further, as the appellant's claim for 
service connection for IBS and gastritis is being denied, as 
set forth below, there can be no possibility of prejudice to 
her.  As set forth herein, no additional notice or 
development is indicated in the appellant's claim. 

In an April 2003 letter, issued prior to the August 2003 
rating decision, and in August 2005 and March 2006 letters, 
the RO informed the appellant of its duty to assist her in 
substantiating her claim under the VCAA and the effect of 
this duty upon her claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In March 2006, the National 
Personnel Records Center (NPRC) advised the RO that there 
were no additional records regarding the veteran's treatment 
under her or her husband's social security numbers.  As well, 
in a May 2006 signed statement, the veteran said she had no 
other information or evidence to submit.  Thus, for these 
reasons, any failure in the timing or language of VCAA notice 
by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran seeks service connection for IBS and gastritis 
that she contends originated during service.  In her March 
2004 substantive appeal, she said that she repeatedly 
experienced abdominal pain and gastrointestinal symtoms in 
service that were "not properly diagnosed".  She asserts 
that after her discharge she continued to have the same 
abdominal pain that was ultimately diagnosed as IBS.  In her 
September 2003 notice of disagreement, the veteran said that 
from "my own reading and research", IBS symtoms were not 
fully understood and "this is why a diagnosis for my stomach 
pains was never properly made".

On a report of medical history completed in May 1978, when 
the veteran was examined for enlistment into service, she 
gave a history of having frequent indigestion, and the 
examiner noted that the veteran had indigestion from eating 
highly seasoned food.  A gastrointestinal abnormality was not 
reported on examination at that time and she was found 
qualified for active service.  

Service medical records reflect that in April and August 
1979, the veteran was seen with complaints of stomach or 
abdominal pain.  At each visit, the diagnosis was urinary 
tract infection, after urinanalysis was performed that showed 
the existence of a urinary tract infection.  Treatment 
included antibiotics and the condition cleared with no 
residual symtoms.  In June 1981, prior to her discharge from 
service, the veteran declined to have a physical examination 
and signed a statement that she was in good physical 
condition.   

Post service, VA and non-VA medical records and examination 
reports, dated from November 1982 to April 2006, reflect the 
veteran's treatment for multiple gastrointestinal complaints.  
These records show that she was seen in February 1985 with 
complaints of stomach pain for two weeks and denied any prior 
history of this complaint.  Results of an upper 
gastrointestinal (UGI) series performed in March 1986 were 
normal.  A barium enema performed in August 1987 showed 
diverticulosis with no other significant abnormalities.  IBS 
was diagnosed in August 1987 and, in December 1989, gastritis 
was diagnosed.  

Results of a gallbladder ultrasound performed in December 
1990 were normal.  

A September 1993 private discharge summary indicates that the 
veteran was hospitalized for weakness and dizziness with 
guaiac positive stools.  She reported having a lot of 
epigastric discomfort with gas and bloating.  While 
hospitalized, an esophagogastroduodenoscopy (EGD) revealed 
severe duodentitis with no distinct ulcer and mild 
esophagitis; and a colonoscopy showed no gross masses to the 
cecum.  

The veteran was hospitalized in July 1994 and that discharge 
summary reflects her January 1994 hospitalization for 
gastrointestinal bleeding.  An EGD report included an 
impression of 1-2+esophageal varices, moderate esophagitis, a 
small hiatal hernia, and duodentitis.  

An October 1995 report of a right upper quadrant abdominal 
ultrasound showed no evidence of cholelithiasis.  Results of 
an UGI series performed in August 1996 were normal.

A November 1998 private medical record reflects the veteran's 
complaint of epigastric pain for several weeks.  She said 
results of a work-up that included upper and lower GI series 
and an abdominal ultrasound were very negative.

According to an April 1999 private medical record, the 
veteran was referred to a gastroenterologist for chronic 
epigastric pain.  It was noted that results of an abdominal 
ultrasound were negative.  It was further noted that an EGD 
performed in March 1999 revealed antral gastritis, Grade II 
esophagitis with no hiatal hernia, and that tests were 
negative for Heliobacter phylori.

In August 2004 the veteran underwent an abdominal magnetic 
resonance image (MRI) for a possible renal cyst.  The private 
MRI report showed findings suggesting a renal cyst on the 
left kidney.  Another August 2004 private medical record 
indicates that results of a computed tomography (CT) scan of 
the veteran's abdomen showed no significant abnormality in 
the visualized lung bases.  The liver appeared slightly hypo-
dense diffusely compared to the spleen, suggesting some mild 
fatty liver change with no evidence of focal hepatic 
abnormality.  There was no abnormality of the spleen, 
pancreas, gallbladder, adrenal glands, or right kidney.

During her November 2004 Board hearing, the veteran testified 
that her abdominal pain started in 1979 in service when she 
was advised that she had a bladder infection that was treated 
with medication and cleared up (see hearing transcript, page 
2).  She said she repeatedly sought treatment for stomach 
pain in service but physicians did not know what caused her 
problem.  The veteran said that, in 1981 after her discharge, 
she sought medical treatment for the same problem that was 
diagnosed as IBS in approximately 1987 and she currently had 
the same pain.  Id. at pages 2-3, and 5.  Her gastritis was 
diagnosed in 1989.  Id. at 5.  The veteran's husband 
testified that they married in 1981, and that she had stomach 
problems since that time.   

According to a February 2005 medical record from a private 
gastroenterologist, the veteran reported ongoing symtoms for 
five years, but then reported having a colonoscopy more than 
10 years earlier while in service, for the same abdominal 
pain.  She described her pain as a chronic, mid abdominal 
dull pain.  It was noted that findings of an upper endoscopy 
performed three years earlier were negative and IBS was 
diagnosed.  The diagnoses include vague abdominal pain, 
history of IBS, and history of fatty liver by CT scan.

In March and May 2005, the veteran saw her private physician 
for follow up of her abdominal pain that was assessed as 
upper abdominal pain, possibly IBS, and fatty liver with a 
need to rule out gall bladder disease.  Further diagnostic 
tests were recommended.

A June 2005 private medical record shows that the veteran was 
seen for follow up of her upper abdominal pain.  It was noted 
that her gallbladder ultrasound and hepato- iminodiacetic 
acid (HIDA) scan were negative.  She had a history of fatty 
liver by CT scan.  The veteran denied weight loss or fever, 
heartburn, dysphagia, diarrhea, constipation, hematochezia, 
mucus, or melena in her stool.  The assessment was skeletal 
muscle abdominal wall pain unrelated to the gastrointestinal 
tract.  The veteran was advised that her pain was unrelated 
to her gastrointestinal tract and appeared to be more muscle 
and rib-related.  She was advised to use non steroidal anti 
inflammatory medication and heat and to lose weight.  

In March 2006, the veteran, who was 48 years old, underwent a 
VA examination.  According to the examination report, she had 
a prolonged course of mid-abdominal pain.  The veteran said 
that, in 1979 at the outset of her military career, she 
started having mid-abdominal pain of a constant nature that 
had not abated and remained moderate to severe at all times 
all day.  She denied flare ups and cramping.  The veteran 
indicated that various doctors unsuccessfully tried different 
medications and treatments.  According to the veteran, two 
years earlier she had an upper endoscopy and a colonoscopy, 
the results of both were negative and, subsequently, her 
gastroenterologist diagnosed IBS.  Recently she started new 
prescribed medication that helped her pain.  She denied 
weight gain or loss, nausea or vomiting, constipation, or 
diarrhea.  She ate whatever she wanted with no malnutrition 
or anemia.  Her abdominal pain was epigastric in exact 
location.

Upon clinical examination, the VA examiner's clinical 
impression was that the veteran was a female with IBS that 
"is a diagnosis of exclusion as evidenced by previous normal 
invasive tests".  The VA examiner further stated that since 
IBS "is an idiopathic condition and a diagnosis of 
exclusion, there [is] no reason to believe that it had any 
insighting cause, including her military service.  I think it 
is less likely than no a result of her military service."

In an April 2006 additional clinical note, the recent VA 
examiner said he reviewed the veteran's medical records and 
saw no change in his examination report.

III.	Legal Analysis

Under 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and an ulcer becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran has contended that service connection should be 
granted for IBS and gastritis.  Although the evidence shows 
that the veteran currently has IBS and gastritis, no 
competent medical evidence has been submitted to show that 
there disabilities are related to service or any incident 
thereof.  On the other hand, the record reflects that a 
gastrointestinal abnormality was not reported on separation 
from service and the first post service evidence of record of 
IBS is from 1987, and of gastritis is from 1989, more than 
six and eight years, respectively, after the veteran's 
separation from service.  In fact, June 2005, the veteran's 
private physician advised her that her abdominal pain was 
unrelated to her gastrointestinal tract and appeared to be 
more muscle and rib-related.  Although in March 2006, a VA 
examiner, who reviewed the veteran's medical records and 
examined her diagnosed IBS, he then opined that her IBS was 
"less likely than not a result of her military service".  
In short, no medical opinion or other medical evidence 
relating the veteran's IBS and gastritis to service or any 
incident of service has been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting her own statements, because 
as a layperson she is not competent to offer medical 
opinions.  The veteran can attest to factual matters of which 
she had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus her statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  There is no evidence 
showing, and the veteran does not assert, that she has had 
sufficient medical training to provide competent medical 
evidence as to the etiology of her claimed IBS and gastritis.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to her 
currently claimed IBS and gastritis.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for IBS and gastritis.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for IBS 
and gastritis is not warranted.


ORDER

Service connection for irritable bowel syndrome and gastritis 
is not warranted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


